Citation Nr: 1145221	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a thyroid disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979, June to August 1989, September 1989 to January 1992, and February to July 2006, as well as service in the Reserve. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.

In January 2010, a Board hearing was held at the RO before the undersigned; the transcript is of record. 


FINDING OF FACT

Hypothyroidism was noted in service and has been continuous since. 


CONCLUSION OF LAW

A thyroid disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In February 2006, immediately prior to the Veteran's last period of active service, a medical examination did not note hypothyroidism or any thyroid disorder, or any symptoms reasonably attributed thereto.  

Following deployment and during active service, a July 2006 primary care chart from Winn Army Community Hospital listed the Veteran as diagnosed with hypothyroidism.  A June 2007 primary care note reported mild hypothyroidism, asymptomatic, and indicated that labs would be rechecked in three to four months.  A July 2007 outpatient clinic follow up reflected that he had a prior medical history of active hypothyroidism.  

In April 2009, a VA examination reported that the Veteran had a past medical history of hypothyroidism in 2007.  The examiner noted that the Veteran had blood work done as part of an evaluation for progressive fatigue and was found to have abnormalities in his thyroid-stimulating hormone (TSH).  The diagnosis was hypothyroidism.  

Although the VA examiner noted the Veteran's medical history of hypothyroidism as beginning in June 2007, the examiner only reviewed the electronic medical records and did not review the claims file which demonstrates that he was diagnosed with hypothyroidism in July 2006 during active service.   

At the Board hearing, the Veteran testified that he experienced fatigue during active service and that he was told he had hypothyroidism shortly after returning from deployment in 2006.  He also testified that he has been treated for hypothyroidism since service.  He is competent to testify as to his symptomatology, such as fatigue, as he experiences it through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report that he has been treated for hypothyroidism since service.  His testimony as to his symptomatology and treatment is found to be credible.   

In sum, prior to active service the Veteran was not noted to have a thyroid disorder.  During active service, he was diagnosed with hypothyroidism.  Since service, he has complained of and been treated for hypothyroidism, and he is currently being treated for hypothyroidism.  As such, there is competent evidence of continuity of symptomatology.  Therefore, service connection for hypothyroidism is warranted.

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.


ORDER

Service connection for a thyroid disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


